Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    217
    873
    media_image1.png
    Greyscale


Examiner Comment re: a Previously Made Rejection now Withdrawn
The § 112(b) rejection of claim 1 based on “…Z … mixture …” (see page 4 of 3/10/22 Office action) is withdrawn in part given the representation “HSO4” corresponding to Zy of this disclosure, wherein H is a monoatomic species and sulfate is a polyatomic species, to wit,  


    PNG
    media_image2.png
    26
    139
    media_image2.png
    Greyscale

at Safety Data Sheet of TYDRONIUM™ stabilized hydronium acid electrolyte, section 3.1.



Rejections Not Based on Prior Art
Claims 1 – 10, 25, “26” (first occurrence), “27”, and “28” are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 3, “teach [sic, each?] housing” cannot be understood.  None of claims 2 – 10 clarify the meaning of “teach housing.”
	In claim 25, the phrase, “wherein the wherein the” cannot be understood.
	Per claim 26 (first occurrence), although claim 25 provides antecedent basis for “ion exchange material,” claim 25 fails to provide antecedent basis for the recitation in claim 26 (first occurrence) of the term, “ion exchange resin.”
	Per claim “27,” it is unclear to which claim “26,” i.e., claim “26” (first occurrence) or claim “26” (second occurrence), claim “27” refers.  Similar grounds apply to claim “28”.

Claim Numbering
	Objection is made under 37 CFR 1.126 to claims 26 (second occurrence) and claims numbered 27 – 34 for failing to be consecutively numbered.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claims Not Rejected Over Prior Art
	No claim is rejected over prior art.  
	Claims 23 – 24 are allowed.
Claims 1 – 10, 25 – “34” would be allowed if amended to overcome all objections and rejections noted above.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152